Citation Nr: 1829219	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA). 

2. Entitlement to a compensable rating for a skin disability, rated as verrucae with recurrent cystic legions. 

3. Entitlement to an initial rating for coronary artery disease (CAD), in excess of 30 percent. 

4. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1977 to July 1981, and from February 1987 to October 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008, January 2010, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2016. A transcript is of record. 

The Board notes that the RO characterized the claim for service connection for OSA as a request to reopen a claim that had been previously denied in September 2008. See 2/12/2013, Notification Letter, at p. 2. However, the Board finds that the September 2008 rating decision did not become final, as new evidence was submitted to the issue within one year of the decision. See 38 C.F.R. § 3.156(b). Specifically, new and material medical evidence was submitted in March 2009. See 3/3/2009, Medical Treatment Record - Government Facility - OSA. For this reason, the Board finds that the September 2008 rating decision did not become final. 

The Board also construes the Veteran's January 2011 Statement in Support of Claim as a notice of disagreement to the January 2010 rating decision for his increased rating claim for a skin disability. See 1/18/2011, VA 21-4138, Statement in Support of Claim. 

The issue of service connection for OSA is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected skin disability, manifested as a right foot wart/corn and hand punctate pits, has resulted in pain and tenderness.

2. Prior to February 22, 2018, the Veteran's CAD was not manifested by a workload of less than 5 metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope; there was no evidence of acute congestive heart failure; and left ventricular ejection fraction remained at 55 percent or higher. 

3. From February 22, 2018, onward, the Veteran's CAD was manifested by a workload of between 3 and 5 metabolic equivalents, which resulted in dyspnea, fatigue, and angina. 

4. The evidence is in at least equipoise that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and work history. 


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for a compensable rating of 10 percent, but no higher, for a skin disability, rated as verrucae, have been met. 38 U.S.C. §1155 (2002 & 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7800-7806, 7819 (2008 & 2017). 

2. Prior to February 22, 2018, the criteria for entitlement to an initial rating in excess of 30 percent for CAD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, DC 7005 (2017). 

3. From February 22, 2018, onward, the criteria for entitlement to an initial rating for 60 percent, but no higher, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104, DC 7005 (2017).

4. The criteria for entitlement to a TDIU have been met since May 1, 2015. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and his representative have not alleged any specific deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal.

Legal Analysis and Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentages are based on the average impairment of earning capacity as a result of service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, the Board must also consider staged ratings. Staged ratings are appropriate when the evidence establishes that the Veteran's service-connected disabilities manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

Skin

The Veteran's skin condition is rated noncompensable under Diagnostic Code (DC) 7819 for benign skin neoplasms. See 38 C.F.R. § 4.118. 

DC 7819 instructs that benign skin neoplasms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), or as impairment of function. His claim, to date, has been rated as noncompensable.  The Board notes that the RO has also evaluated the Veteran under DC 7806 even though he is rated noncompensably under DC 7819. The Board will also evaluate him under 7806 finding such symptoms to be most relevant to his disability picture.  It is appropriate to consider alternative code sections.  See Butts v. Brown, 5 Vet. App. 532 (1993);

Effective October 23, 2008, the rating criteria for scars was revised. See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118). These revised criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date. Here, the Veteran's claim was received prior to this date on October 21, 2008, and the Board has not received a request to be rated under the revised criteria. 

Again, Diagnostic Code 7819 directs that a benign skin neoplasm be rated as a disfigurement of the head, face, or neck; scars; or impairment of function. 38 C.F.R. § 4.118. Disfigurement of the head, face or neck is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800. Under the prior version, a ten percent rating is warranted for a skin disability with one characteristic of disfigurement. 38 C.F.R. § 4.118, DC 7800. The Veteran does not have disfigurement of his head, face, or neck, so this code is not appropriate in this matter. 

The prior version of Diagnostic Code 7801 concerned scars other than the head, face, or neck, that were deep or that caused limited motion. A 10 percent evaluation applied for an area exceeding 6 square inches (39 sq cm). A 20 percent disability evaluation is contemplated for an area or areas exceeding 12 square inches. The Veteran does not have any scars on his hands or feet in excess of 6 inches, and this code is not applicable. 

Under the prior DC 7802, a 10 percent disability evaluation is assigned for scars other than on the head, face, or neck, that are superficial and that do not cause limited motion and have an area or areas of 144 square inches or greater. A 10 percent disability evaluation represents the maximum schedular rating available under DC 7802. The Veteran does not have any scars on his hands or feet in excess of 144 inches, and this code is inapplicable.

In the prior version of DC 7803, a maximum 10 percent rating was warranted for superficial unstable scars; and under DC 7804, a 10 percent rating applied to superficial painful scars. 38 C.F.R. § 4.118, DC 7803, 7804 (2017). Diagnostic Code 7805 provided that other scars should be rated on limitation of function of the affected part. 38 C.F.R. § 4.118 (2017).

Under the revised Diagnostic Code, in effect after October 23, 2008, Diagnostic Code 7800 provides for burn scars of the head, face or neck, scars of the head, face or neck due to other causes, or other disfigurement of the head, face, or neck. The particular criteria set out under Diagnostic Code 7800 provide for a 10 percent rating with one characteristic of disfigurement. The Veteran does not have disfigurement of his head, face, or neck, so this code is not appropriate in this matter. 

In this case, the Veteran's VA examinations show a tender and painful callus or scar on his right foot that warrants a compensable rating. In a January 2009 VA examination, the examiner reported that the Veteran's right foot nodule, which had previously been diagnosed as a wart, was painful. See 1/6/2009, VA Examination, at p. 2. The examiner also noted that the Veteran's hand had punctate pits totaling approximately 1% of the body. Id. The February 2011 VA examination had similar findings. The Veteran's right foot corn or plantar wart was 1 centimeter, painful, slightly raised, and tender. See 2/9/2011, VA Examination, at p. 3. Concerning his hands, there was no tenderness, swelling, deformity, or retraction. Total body surface was approximately 1 percent, and there was no interference with hand functioning. Id. Finally, the Veteran underwent another VA examination in February 2018. The examiner noted a small plantar callus on the right foot that was tender, and noted no active verruca on the hands. See 2/22/2018, C&P Examination - Skin, at p. 3. 

Based on the findings from the medical reports of record, the Board finds that the preponderance of the evidence supports a compensable rating. Under the prior version of Diagnostic Code 7804, a 10 percent rating is warranted for a superficial scar. The Veteran's right foot callus or wart is most similar to a superficial scar. It has been repeatedly documented that the nodule is painful and tender. Under the prior version of the code, a maximum of 10 percent was awarded for a superficial painful scar, which is appropriate in this matter. 

Given the above, the Board finds that a compensable rating of 10 percent, but no higher, for the period on appeal, is warranted.

Heart

The Veteran's CAD is rated 30 percent disabling pursuant to DC 7005.

Under DC 7005, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent rating is warranted from more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. And, a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray. 38 C.F.R. § 4.104, DC 7005 (2017).

The Board finds that the evidence of record reflects recent findings of 3 METs or greater, but less than 5 METs resulting in dyspnea, fatigue, angina. Thus, the criteria for a 60 percent rating, but no greater, has been met from February 22, 2018 onward. 

The Veteran underwent a VA examination in October 2012. His CAD was evaluated, and his left ventricular ejection was 60-65 percent. See 10/15/2012, VA Examination, at p. 4. The Veteran indicated that he had dyspnea, fatigue, and angina for METs in the range of 1-3. Id. However, the examiner noted that estimated METs are not accurate because of his other medical conditions, and that the ejection fraction should be used for rating purposes. Id. The Board finds this examination to be probative because it recorded the objective findings, as well as the Veteran's subjective interview METs response. Moreover, the examiner explained why the left ventricular ejection fraction would be more reliable than the interview-based METs results. 

The March 2015 VA examination reflects that his CAD improved. The examiner recorded that the Veteran denied having symptoms with any level of physical activity. See 3/6/2015, C&P Examination, at p. 5. The examiner also noted no congestive heart failure, and reported that the Veteran's left ventricular ejection fraction was between 55 and 60 percent as recorded in November 2014. Id.  at p. 3, 5. His Ischemic Heart Disease Disability Benefits Questionnaire from February 2015 also confirmed the Veteran did not have congestive heart failure and that he only had dyspnea and fatigue between 5 and 7 METs. See 2/25/2015, VA 21-0960A-1, at p. 2, 6. The Board finds this examination and questionnaire to be probative because they report objective findings as well as they are consistent with each other and the Veteran's prior history. 

The Veteran's CAD remained largely consistent in his September 2015 VA examination. He did not have congestive heart failure, and his METs level remained between 5 and 7. See 9/2/2015, C&P Examination, at p. 2, 5. 

Additionally, private medical records indicate left ventricular ejection in excess of 60 percent in January 2012. See 2/25/2015, Medical Treatment Record - Non-Government Facility, at p. 3. 

Recently, in February 2018, the Veteran's CAD worsened as reported in his VA examination. His interview based METs had a reported workload between 3 and 5 METs resulting in dyspnea, fatigue, and angina. See 2/22/2018, C&P Examination, at p. 5. Additionally, the examiner recorded that the MET limitation level was due solely to the Veteran's heart condition. Id. In 2017, his left ventricular ejection fraction remained at 55 percent. Id. at p. 5. The Board finds this examination to be probative as the examiner noted that the Veteran's METs level is affected solely by his heart condition. Moreover, the examiner reviewed the file, and conducted an in-person examination. 

Until February 22 2018, the Veteran's heart condition remained largely consistent and stable, and his CAD does not warrant a rating in excess of 30 percent prior to that time. His reported METs were either between 5 and 7; or, he had no symptoms related with physical activity. His left ventricular ejection fraction remained at 55 percent or higher. He has also not had congestive heart failure during the period on appeal. 

The Board finds that a 60 percent rating, but no higher, is warranted from February 22, 2018, onward. A rating in excess of 60 percent is not warranted because the Veteran does not have chronic congestive heart failure. Specifically, he has never had congestive heart failure. Additionally, at his most recent examination, his METs level were between 3 and 5 which warrants a rating of 60 percent, but not a 100 percent rating as they were not below 3. Furthermore, his left ventricular ejection fraction has never been reported as below 50; here, for a 100 percent rating, he would need a 30 percent ejection fraction or less. 

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities. See 3/6/2008, VA 21-8940.  
  
A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 38 C.F.R. § 4.16(a) provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with all disabilities combining to 70 percent or more. 38 C.F.R. § 4.16(a). Disabilities of one or both lower extremities, including the bilateral factor, will be considered as one disability. 38 C.F.R. § 4.16(a)(1).

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. 

The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstance. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected disabilities that he alleges prevent him from working are: coronary artery disease, rated as 30 percent disabling; chronic lumbar sprain with spondylosis and Paget's disease, rated as 20 percent disabling from December 30, 2005, and 10 percent from February 1, 2016; pes planus, rated as 20 percent disabling from November 1, 2001, and 30 percent disabling from April 25, 2016; avascular necrosis, right hip, rated as 10 percent disabling; right patellar tendonitis, rated as 10 percent disabling; hidradenitis suppurativa, rated as 10 percent disabling; postoperative left hip avascular necrosis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and other currently noncompensable service-connected disabilities . 

Given the above, the Veteran has had a 70 percent or higher disability rating from December 30, 2005; however, he remained employed until May 1, 2015. See 11/02/2017, VA 21-8940, at p. 1. Additionally, when determining whether the criteria for statutory TDIU have been met, the Board must consider the bilateral factor. In this instance, when considering the bilateral factor and multiple disabilities, the Veteran has at least a single 40 percent disability rating from May 1, 2015 (date of last employment) onward. Therefore, from May 1, 2015, he meets the schedular criteria for consideration of TDIU.   

The Board finds that the evidence is in at least equipoise that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation from May 1, 2015 onward. 

The Office of Personnel Management (OPM) found the Veteran disabled for his position as a financial administrative specialist due to CAD, hypertension, diabetes, obesity, sleep apnea, and Paget's disease. See 3/1/2018, Third Party Correspondence - OPM Disability, at p. 1. However, OPM relied in part on non-service connected disabilities of diabetes, hypertension, and obesity. Id. 

The Veteran has largely worked for VA since October 2003. See 3/6/2008, VA 21-8940. His most recent position was as a financial administrative technician, where he remained until his disability retirement on May 1, 2015. See 11/2/2017, VA 21-8940, at p. 1. He testified that his position was largely sedentary, but he would also work with others on supply related matters. See 9/20/2016, Hearing Transcript, at p. 26. 

The Veteran has testified regarding his disabilities and the effects they have on him. He testified that he believes that he can no longer remain employed because of his service-connected disabilities. See id. at p. 4. The Veteran is competent to testify as to his symptoms from service-connected disabilities and how they affect him. See Jandreau, 492 F.3d at 1372.  The Board finds him credible, as he has been consistent in his statements detailing his symptoms, and the effect that his disabilities have had on his life, including the effect medications had on him while he was employed. See 6/13/2008, VA 21-8940, at p. 2. He has explained that it is his service-connected CAD, back pain, and hips that hinder him the most. Therefore, the Board finds his statements to be credible and probative concerning how his service-connected disabilities affect his day-to-day well-being, in addition to preventing him from securing or following a substantially gainful occupation. 

After the Veteran medically retired due to disabilities, his hip and back pain worsened in 2016. There were reported degenerative changes of his hip, and worsening of Paget's disease as well as epidural lipomatosis in most areas of the lumbar spine. See 11/2/2017, Medical Treatment Records - Non-Government, at p. 3. He also uses a cane for stability. Id. at p. 6. 

Most recently, the Veteran underwent a VA examination in February 2018. In that examination, the examiner opined on the effects that his various service-connected disabilities would have on his ability to secure or follow a substantially gainful occupation. The examiner noted that his back disability would limit him to standing for short periods of time, lifting no greater than 30 pounds, walking only 1/10 of a mile, and that he would be able to sit for an hour at a time. See 2/22/2018, C&P Examination - Back, at p. 8. His heart disability causes him to limit his exertion, but the examiner noted there would be no sedentary restrictions. See 2/22/2018, C&P Examination - Heart, at p. 6. Concerning the Veteran's hip disability, he could sit for an hour, and walk short distances, but would not be able to climb or squat. See 2/22/2018, C&P Examination - Hip, at p. 11. Finally, the examiner explained that the Veteran's feet disabilities would limit his standing and walking, but would not have an impact on a sedentary occupation. See 2/22/2018, C&P Examination - Feet, at p. 7.The Board finds these examinations to have some probative value. The examiner noted, individually, that each disability limits the Veteran's ability to secure or follow a substantially gainful occupation in some way, but did not consider how his combined disability picture would affect his occupational outlook.  

As such, the question of employability is ultimately one for the finder of fact, and is not medical in nature. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). Although VA must give full consideration, per 38 C.F.R. 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a). 

In this case, the record reflects that the Veteran has experience in a sedentary occupation. When addressed individually, his service-connected disabilities do not prevent him from securing or following a substantially gainful occupation. However, the Board finds as a whole, the Veteran is prevented from securing or following a substantially gainful occupation in a sedentary setting. Each disability that an examiner opined about would limit the Veteran to no more than an hour sitting at a time. Yet, in total, the Veteran has a combination of disabilities that affect his lower body (his hips and feet), his cardiovascular system, and his spine, among other disabilities. The Board acknowledges the medical opinions that state that he would be able to maintain his sedentary occupation, but finds that when resolving all reasonable doubt in favor of the Veteran and when reviewing his disability picture as whole, the evidence is in at least equipoise that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


ORDER

A compensable rating of 10 percent, but no greater, for a skin disability, rated as verrucae, is granted for the period on appeal. 

An initial rating in excess of 30 percent for CAD prior to February 22, 2018, is denied. 

An initial rating in excess of 30 percent for CAD after February 22, 2018, is granted. 

Entitlement to a TDIU after May 1, 2015 is granted. 






REMAND

The Veteran has a current diagnosis of obstructive sleep apnea. See 5/10/2013, Medical Treatment Record - Non Government, at p. 1. His private physician believed that the Veteran had OSA beginning in 1997 at the latest. Id. 

Additionally, another physician letter from July 2013 explained that the Veteran's OSA could be related to his obesity in service, as it is a strong risk factor. See 8/8/2013, Medical Treatment Record - Non-Government, at p. 1. 

The Board also notes that the Veteran was documented as overweight in his service treatment records. See 07/25/2014, STR - Medical - Weight, at p. 94.

Additionally, in this case, the Veteran has not been scheduled for a VA examination to determine the nature and etiology of his OSA. Accordingly, the Board finds that the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of his OSA.  

The Board notes that the medical evidence of record, including the July 2013 medical letter, indicates that obesity is a risk factor, among others for OSA. The Board further notes the General Counsel (GC), VA, recently issued a precedential opinion on how the issue of obesity is to be assessed. One of the primary holdings of the opinion is that obesity is not a disability for purposes of VA benefits; hence, it cannot be the subject of service connection. VAOPGCPREC No. 1-2017 (Jan. 6, 2017); see also, Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018). The GC recognized further, however, that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a). Hence, the Board will remand for additional medical assessment, to include under the criteria noted by the GC. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. Then, schedule the Veteran for a VA examination. The claims file should be made available to the examiner and reviewed in conjunction with the examination. The examiner is requested to provide an opinion as to the following questions: 

a) Whether any service-connected disability caused the Veteran to become obese/gain weight during service;

b) If so, whether the obesity/weight gain, as a result of the service-connected disability, was a substantial factor in causing OSA; 

c) Whether OSA would not have occurred but for the obesity/weight gain caused by the service-connected disabilities. 

d) If question a) above is answered in the negative, then state whether the Veteran's OSA is at least as likely as not (50 percent or greater) related to the Veteran's military service?

In arriving at the opinion on OSA and weight gain/obesity, inform the examiner that all lay evidence must be considered. Inform the examiner further that, under applicable legislation and VA requirements, obesity is not a disease or disability, but it may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis. To determine whether any weight gain or obesity is an "intermediate step" between either any or all of the Veteran's service-connected disabilities and OSA, the examiner should fully answer the above questions. 

The examiner is to provide a comprehensive rationale for any opinion offered. If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion. If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  
If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


